Citation Nr: 0209471	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  00-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a left leg 
scar, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant enlisted in the Alabama National Guard in July 
1983 and was a member until July 1989; he rejoined in April 
1990 and was a member until April 1992.  While a member of 
the National Guard, the appellant had various periods of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA), including an initial period of active duty 
training in the Army from September 1983 to March 1984.  He 
also was called to active duty from November 1990 until June 
1991, including service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied the appellant's claims at issue.  The 
Board remanded the case for additional development in March 
2001; the RO has now returned the case to the Board for 
appellate review.

The Board notes that the RO denied the reopening of the 
appellant's claim for service connection for a left knee 
disorder in a rating decision issued in June 2001.  Because 
the appellant has apparently neither initiated nor completed 
the procedural steps necessary for an appeal on that issue, 
the Board has not included it in its consideration of the 
issues on appeal.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the two issues on appeal has been 
obtained by the agency of original jurisdiction.

2.  The appellant's left leg scar disability is manifested by 
subjective complaints of swelling, tenderness and pain and 
clinical findings of mild tenderness on deep pressure, no 
ulceration, mild discoloration but no disfiguration or 
keloid, no adherence to underlying muscle.

3.  There is clinical evidence of moderate functional 
impairment of the lower left leg due to pain from the scar.

4.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of an increased evaluation 
on an extraschedular basis.

5.  The appellant's diabetes mellitus was first demonstrated 
more than one year after his separation from service.

6.  The appellant's diabetes mellitus was first demonstrated 
more than one year after his discharge from the National 
Guard.

7.  There is no competent medical evidence of any nexus 
between the appellant's diabetes mellitus and any disease or 
injury related to any in-service or ACDUTRA event or 
occurrence.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the left leg scar disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.102, 3.321, Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.73, 4.118, Diagnostic Codes 5311, 7803, 
7804, 7805 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  The appellant's diabetes mellitus was not incurred in or 
aggravated by service or ACDUTRA, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1131, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.309 (2001)); 
66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that the criteria, whether schedular or extraschedular, 
for an evaluation in excess of 10 percent for a left leg scar 
have not been met.  The Board further finds that the evidence 
of record does not warrant service connection for diabetes 
mellitus.

I.  Increased rating, left leg scar.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the reports of the VA medical 
examination conducted in October 1998, the reports from VA 
medical treatment rendered in 2000 and 2001; and the 
appellant's testimony at his June 1999 personal hearing at 
the RO.

The appellant testified during his June 1999 personal hearing 
at the RO that he did not have any loss of muscle mass, but 
did have constant tenderness as well as swelling, weakness 
and fatigue on use.  See Hearing Transcript p. 3.  He further 
testified that he would have to limit his activities when the 
condition would be aggravated with swelling and soreness.  
Specifically, the appellant described difficulty being able 
to walk everyday and with standing for long periods.  See 
Hearing Transcript p. 5.  The appellant said that he was 
taking Darvocet for the pain and he said swelling would occur 
one to four times per month with a duration of up to a couple 
of days.  See Hearing Transcript p. 7.

The appellant underwent a VA medical examination in October 
1998.  He complained of pain in the left leg.  The examiner 
observed a scar on the appellant's lateral lower third of the 
left leg and described it as being 3.5 inches long.  The 
examiner also stated that this scar was tender on deep 
pressure, but without clinical evidence of adherence to the 
underlying muscles.  The examiner stated that there was no 
ulceration of the scar and that the left lower extremity 
skin, hydration, vascularity and tone were all intact.  There 
was no keloid formation.  The scar was mildly discolored but 
was not disfiguring.  The examiner opined that there was 
moderate functional impairment caused by pain.  

Review of the VA outpatient treatment records dated in 2000 
and 2001 reveals no complaints relating to the scar, although 
the appellant did report left leg pain.  There were no 
clinical findings pertaining to the scar.

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for a superficial scar that is poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for superficial scars that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Diagnostic Code 7805 provides that other scars are 
rated on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board notes 
that the RO has evaluated the appellant's left leg scar under 
Diagnostic Code 7804; the assigned 10 percent evaluation is 
the highest rating available under that Diagnostic Code.

There is an indication that the left leg scar pain limits the 
function of the appellant's left lower leg.  Thus, Diagnostic 
Code 7805 would provide for a rating based on limitation of 
function of the left lower leg.  The Board notes that Muscle 
Group XI encompasses the triceps surae, tibialis posterior, 
peroneus longus, peroneus brevis, flexor hallucis longus, 
flexor digitorum longus, popliteus and plantaris and that 
these muscles affect propulsion and plantar flexion of the 
foot; stabilization of the arch, flexion of the toes, and 
flexion of the knee.  Under Diagnostic Code 5311, injury to 
Muscle Group XI is rated as noncompensable when slight; 10 
percent when moderate; 20 percent when moderately severe; and 
30 percent when severe.  The appellant's limitation of left 
lower leg function due to the pain from the scar has been 
clinically described as moderate and a 10 percent rating 
could be assigned under Diagnostic Code 7805-5311.  Since 
moderately severe limitation of function has not been 
clinically demonstrated, a higher evaluation is not available 
for the scar based on limitation of function.  See 38 C.F.R. 
§ 4.14.

Thus, none of the pertinent Diagnostic Codes provide a basis 
for an increased schedular rating in excess of 10 percent for 
the left leg scar.  Accordingly, the rating schedule does not 
provide a basis for an evaluation in excess of 10 percent for 
this scar disability given the evidence in this case.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Diagnostic Codes 5311, 
7803, 7804, and 7805.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for the left leg 
scar disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected left lower leg scar disability presented such an 
unusual or exceptional disability picture at any time as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  It is undisputed that 
the appellant's symptoms could have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are diagnostic 
codes that could provide for higher ratings of scar 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his left 
lower leg scar.  The appellant has not offered any objective 
evidence of time away from work based on the need to seek 
medical treatment for this disability, nor has he produced 
any documentation of time lost from work due to the left 
lower leg scar so as to render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that the assignment of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.).

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).


II.  Service connection for diabetes mellitus.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  The definition of inactive 
duty training has been amended, but this amendment does not 
affect the claim now before the Board.  The term "active duty 
for training" includes, inter alia, full time duty in the 
Armed Forces performed by Reserves for training purposes.  
See 38 U.S.C.A. § 101(22)(A).  The term "inactive duty for 
training" means any duty prescribed for Reserves which is not 
full-time (e.g., voluntary training and maintenance duties of 
their assigned units).  See 38 U.S.C.A. § 101(23).

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, with certain enumerated disorders, service 
incurrence may be presumed if the disease is manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service.  Diabetes mellitus is one of 
these diseases.  38 C.F.R. §§ 3.307, 3.309.

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131.

In defining the phrase "in the active military, naval, or air 
service," the statute clearly distinguishes between disease 
and injury for purposes of entitlement to compensation 
benefits while serving in a Reserve component, depending on 
the nature of that service.  Under the provisions of 
38 U.S.C.A. § 1131, individuals on inactive duty training 
have legal entitlement to service connection only when 
disability results from injury sustained while on such duty; 
service connection is not legally merited when the disability 
results from a disease process.  See Brooks v. Brown, 5 Vet. 
App. 484, 487 (1993) (myocardial infarction suffered while 
appellant was on inactive duty training is the result of a 
disease process and is not an injury for purposes of 
entitlement to service connection).  As the appellant's 
diabetes mellitus is not an injury, service connection can 
not legally be granted for the appellant's diabetes based on 
any incident of INACDUTRA.

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) held that "[g]enerally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."

Review of the appellant's service medical records does not 
reveal any abnormal laboratory result.  There was no 
diagnosis of, or treatment for, diabetes mellitus in the 
service medical records.  On physical examination for 
separation in April 1991, normal endocrine findings were 
recorded.

The evidence of record includes an August 2001 letter from 
the appellant's treating private physician at the Choctaw 
Urgent Care Center.  This doctor stated that she had reviewed 
medical records dating back to April 1990, when the appellant 
underwent a complete physical examination by another private 
doctor and that that appellant was not a diabetic in April 
1990.  The physician further stated that the appellant's 
adult onset diabetes was first found during a routine 
examination conducted in 1995.

The appellant underwent a VA examination in August 2001; the 
examiner reviewed the claims file.  The appellant reported a 
history of diabetes mellitus with an onset date of 1995.  The 
examiner noted that the first elevated blood sugar level 
documented in the evidence of record is found in a private 
laboratory report dated in June 1993.  The Board notes that 
the appellant's glucose level was 135 mg/dl at that time with 
a normal range of 70-115 mg/dl, but it is unknown whether the 
specimen was a fasting specimen or not.  The VA examiner 
opined that the appellant's diabetes mellitus did not occur 
in service and that it was not aggravated by service.

The evidence of record reveals that the appellant was treated 
for diabetes mellitus (adult onset/non-insulin dependent/Type 
II) by VA and private physicians post-service.  The earliest 
documented instance of an elevated blood glucose level occurs 
in June 1993, but the appellant, as per his own private 
doctor, was not clinically diagnosed with diabetes mellitus 
until 1995.  The appellant thereafter received continued 
treatment for diabetes.

The appellant has contended, in various written statements 
that he incurred diabetes mellitus as a result of his active 
service in the Army.  Where the determinative issue involves 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
appellant's disabilities are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); and the claimant does not meet this burden 
by merely presenting his lay opinion because he is not a 
medical health professional and does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, his lay assertions cannot constitute 
cognizable evidence.

Therefore, diabetes mellitus is not shown by the evidence of 
record until more than three years after service and more 
than two years after the appellant's discharge from the 
National Guard.  Furthermore, the appellant has not submitted 
competent medical evidence showing that he currently has any 
diabetes mellitus linked to any incident of active service or 
ACDUTRA.  His claim for diabetes mellitus consequently must 
be denied.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In weighing the evidence of record, the Board concludes that 
the weight of the evidence is against a finding that any 
diabetes on had its onset during the appellant's active duty 
or during any period of ACDUTRA.  No diabetes was noted in-
service or at the time of separation.  There is no medical 
documentation until 1995 that the appellant was diagnosed 
with any kind of diabetes.  The appellant's doctor and he 
himself have stated that the onset of his diabetes was in 
1995- more than three years after his separation from active 
service and more than two years after his discharge from the 
National Guard in April 1992.  There is no competent 
objective clinical evidence of diabetes to a compensable 
degree within one year of the appellant's separation from 
active service or his discharge from the National Guard.  Nor 
is there any competent objective medical opinion that the 
appellant's current diabetes mellitus is related to his 
period of active service or to his participation in the 
National Guard.

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed 
diabetes mellitus and his military service.  While the 
appellant has asserted that his current diabetes had its 
onset during service, his assertions of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, it is not shown that his 
current diabetes mellitus is proximately due to, the result 
of, or aggravated by service or any period of ACDUTRA or by a 
service-connected disease or injury.  In this regard it is 
noted that service medical records are negative for a 
diagnosis of diabetes.  There is no medical opinion of record 
etiologically relating the appellant's current diabetes to 
any in-service or ACDUTRA occurrence or event.  As such, the 
evidence is insufficient to support a grant of service 
connection for diabetes mellitus.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim.  Since the preponderance of the 
evidence is against this service connection claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

III.  Veterans Claims Assistance Act of 2000.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that VA's 
duties under the VCAA to provide notice to, and to assist, 
are met.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  Here, the discussions in the rating decision, 
the Statements of the Case (SOC), the Supplemental Statements 
of the Case (SSOC) and the Board's remand informed the 
appellant and his representative what was needed to 
substantiate the claims on appeal and complied with VA's 
notification requirements.

Next, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Pursuant to the Board's remand in March 
2001, the RO, in June 2001, sent the appellant a letter 
explaining the provisions of the VCAA and informed him about 
evidence still needed to support his claims.  The appellant 
thereafter notified the RO that he had been receiving VA 
treatment and the RO obtained the pertinent records.

The appellant has not referenced any unobtained evidence that 
might aid his claims or that might be pertinent to the bases 
for denial of his claims.  The RO has obtained service 
medical records from the appellant's periods of active and 
National Guard duty, as well as VA and private medical 
records.  In addition, he has been provided VA medical 
examinations in connection with his claims.  The record now 
contains sufficient medical evidence to fairly decide the 
merits of each claim.  See 66 Fed. Reg. at 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  In sum, there is no 
indication that the evidentiary record is incomplete.

The Board concludes that the RO has complied with, or 
exceeded, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate either claim that has not been obtained.  The RO 
considered each claim on the merits, and did not base its 
determination as to entitlement to service connection on the 
concept of a well-grounded claim.  The RO has also provided 
the appellant with clear notice of the evidence considered 
and the types of evidence he needed to submit to support each 
of his claims.

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Moreover, given the 
completeness of the present record which shows substantial 
compliance with the notice and assistance provisions of the 
new legislation the Board finds no prejudice to the appellant 
by proceeding with appellate review.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.

	(CONTINUED ON NEXT PAGE)

ORDER

An evaluation in excess of 10 percent for the appellant's 
left leg scar disability is denied.

The claim for service connection for diabetes mellitus is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

